Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 17/167,452 filed 2/4/21. Claims 16-45 are pending with claims 16, 28 and 37 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 24 and 31 of U.S. Patent No. 8,733,660 B2, over claim 17 of U.S. Patent No. 7,611,060 B2, over claims 1, 18 and 35 of U.S. Patent No. 7,568,628 B2, over claims 1-2, 8, 22-23, 29, 43-44, 50, 64-65, 71, 85-86 and 92 of U.S. Patent No. 9,465,970 B2 in view of Havens et al. US 2006/0255147 A1, Gardiner et al. US 6,832,725 B2 and Acosta et al. US 2006/0180670 A1 with some minor changes in wording/terminology. 
The instant application and the ‘660, ‘060, ‘628 and ‘970 patents teach an apparatus comprising: a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is operable, in a global shutter mode, to collect image data from a target, and wherein, in the global shutter mode, all or substantially all of the plurality of pixels in the CMOS image sensor are configured to be simultaneously exposed for a duration of an exposure period, each of the pixels of the CMOS based image sensor being an active pixel comprising a pixel amplifier, a photosensitive region and an opaque shielded data storage region; a processor; at least one illumination light source configured to illuminate at least a portion of the target for an illumination period; and a non-transitory memory including computer program instructions, the non-transitory memory and the computer program 

The ’660, ‘060, ‘628 and ‘970 patents fail to teach at least one aiming light source configured to project an aiming pattern wherein the at least one light emitting diode is configured to emit at least one of white light and red light, wherein the at least one aiming light source is a light emitting diode and is configured to emit at least one of red light and green light, and wherein the aiming pattern is at least one of a spot and a dot wherein the at least one illumination light source is configured to draw at least 160 mA

However, Havens teaches a 2D imager that includes aiming LEDs 18 that project an aiming pattern onto an indicia to be read (fig. 7a-7h; paragraphs 0030, 0034-0036, 0038) wherein the aiming pattern is at least one of a spot and a dot (fig. 7a-7c).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘660, ‘060, ‘628 and ‘970 patents to include an aiming light source to project an aiming pattern, as taught by Havens, as a well-known and commonly used way to guide a user to scan an indicia in order to increase efficiency.

However, Gardiner teaches wherein the at least one light emitting diode is configured to emit at least one of white light and red light, wherein the at least one aiming light source is a light emitting diode and is configured to emit at least one of red light and green light (col. 34, line 66 – col. 35, line 7).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘660, ‘060, ‘628 and ‘970 patents to choose specific colors for the aiming and illumination LEDs as an obvious matter of design choice to enhance an operator’s ability to perceive an aiming patter relative to an illumination pattern (col. 35, lines 2-7).

However, Acosta teaches wherein the at least one illumination light source is configured to draw at least 160 mA (paragraph 0049).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘660, ‘060, ‘628 and ‘970 patents to pulse the illumination LEDs at a higher current, as taught by Acosta, to provide a bright image during exposure and assist in reading optical codes at high sweep speeds (paragraph 0049).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH